Title: To Thomas Jefferson from Abigail Adams Smith, 11 July 1787
From: Smith, Abigail Adams
To: Jefferson, Thomas



Sir
Grosvenor Square July 11th. 1787

I received last week the enclosed Letter addressed to you under Cover to Mr. Smith, and from the Contents of Mr. Smiths Letter (of which I enclose you a Copy), I concluded to keep it till his return. But this Morning the Bill of which the enclosed is a Copy was presented by the House of Smith, Bright, and Gray, for acceptance, which induces me to forward your Excellencys Letter and Copies of the other Papers.
My Father accepted the Bill and will at the expiration of the thirty days pay the Money, if Mr. Smith should not return before, unless you should give other orders. I am Sir with great respect your Humble Servt.,

A Smith

